Case 1:18-cv-01216-MN Document 43-2 Filed 05/06/20 Page 1 of 16 PageID #: 272




             EXHIBIT 2
Case
Case 1:18-cv-01216-MN
     1:18-cv-00836-RGA Document
                        Document43-2 Filed 01/30/19
                                 24 Filed  05/06/20 Page
                                                    Page 12 of
                                                            of 15
                                                               16 PageID
                                                                  PageID #:
                                                                         #: 245
                                                                            273
                                                                            1


   1                    IN THE UNITED STATES DISTRICT COURT

   2                       FOR THE DISTRICT OF DELAWARE

   3

   4     GROOVE DIGITAL, INC.,                  )
                                                )
   5                          Plaintiff,        )
                                                ) C.A. No. 18-836(RGA)
   6     v.                                     )
                                                )
   7     KING.COM LTD., KING.COM INC.,          )
         and KING.COM (US) LLC,                 )
   8                                            )
                              Defendants.       )
   9

  10                                            J. Caleb Boggs Courthouse
                                                844 North King Street
  11                                            Wilmington, Delaware

  12
                                                Tuesday, January 22, 2019
  13                                            10:01 a.m.
                                                Scheduling Conference
  14

  15     BEFORE:    THE HONORABLE RICHARD G. ANDREWS, U.S.D.C.J.

  16

  17     APPEARANCES:

  18                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                        BY: KAREN L. PASCALE, ESQUIRE
  19
                                    -and-
  20
                        BUTZEL LONG
  21                    BY: BRIAN S. SEAL, ESQUIRE

  22                                            For the Plaintiff

  23

  24

  25
     Case
     Case 1:18-cv-01216-MN
          1:18-cv-00836-RGA Document
                             Document43-2 Filed 01/30/19
                                      24 Filed  05/06/20 Page
                                                         Page 23 of
                                                                 of 15
                                                                    16 PageID
                                                                       PageID #:
                                                                              #: 246
                                                                                 274
                                                                                 2


           1   APPEARANCES CONTINUED:

           2                 MORRIS NICHOLS ARSHT & TUNNELL LLP
                             BY: JACK B. BLUMENFELD, ESQUIRE
           3
                                          -and-
           4
                             FENWICK & WEST
           5                 BY: MICHAEL J. SACKSTEDER, ESQUIRE

           6                                         For the Defendants

           7
                                   ***    PROCEEDINGS    ***
10:01:58   8

10:01:58   9                 THE COURT:    Good morning, everyone.

10:02:04 10                  (Everyone said, Good morning, Your Honor.)

10:02:05 11                  THE COURT:    This is the Rule 16 in Groove

10:02:08 12    Digital versus King.com.       Civil Action Number 18-836.

10:02:14 13                  Ms. Pascale.

10:02:16 14                  MS. PASCALE:     Good morning, Your Honor.       Karen

10:02:18 15    Pascale for Groove Digital, and with me today is Brian Seal

10:02:21 16    from the Butzel Long law firm.

10:02:24 17                  MR. SEAL:    Good morning, Your Honor.

10:02:25 18                  THE COURT:    Mr. Blumenfeld.

10:02:26 19                  MR. BLUMENFELD:      Good morning, Your Honor.       Jack

10:02:28 20    Blumenfeld of Morris Nichols for the defendants, along with

10:02:31 21    Michael Sacksteder from Fenwick & West.

10:02:33 22                  MR. SACKSTEDER:      Good morning, Your Honor.

10:02:35 23                  THE COURT:    Good morning to you all.

10:02:36 24                  So I don't think I've met you before, Mr. Seal.

10:02:47 25                  MR. SEAL:    No.
     Case
     Case 1:18-cv-01216-MN
          1:18-cv-00836-RGA Document
                             Document43-2 Filed 01/30/19
                                      24 Filed  05/06/20 Page
                                                         Page 34 of
                                                                 of 15
                                                                    16 PageID
                                                                       PageID #:
                                                                              #: 247
                                                                                 275
                                                                                 3


10:02:49   1                 THE COURT:    Mr. Sacksteder, strangely enough, I

10:02:50   2   was speaking to one of your partners some time in the last

10:02:53   3   three days and asking after you, so good to see you.             I did

10:02:56   4   not realize you were actually involved in any cases that I

10:03:00   5   currently had.

10:03:01   6                 All right.    So I did look at this online.         I

10:03:09   7   don't think I've written down here, but I think there was

10:03:11   8   only one dispute which was this ESI proposal; right?

10:03:16   9                 MR. SEAL:    That's right.

10:03:17 10                  MR. SACKSTEDER:     That's right.

10:03:18 11                  THE COURT:    So I had a reaction when I looked at

10:03:20 12    it, but since you only had one dispute, and I know

10:03:23 13    Mr. Sacksteder has come from California -- where have you

10:03:26 14    come from?

10:03:26 15                  MR. SEAL:    Washington, D.C.

10:03:28 16                  THE COURT:    So you're the plaintiff.        Why don't

10:03:30 17    you tell me why I should do what you want, and then I'll

10:03:32 18    give him a chance to tell me why I should do what he wants.

10:03:37 19                  MR. SEAL:    So this case involves Smartphone

10:03:40 20    application software.      We believe that a lot of the --

10:03:43 21                  THE COURT:    I think I saw the word applet.

10:03:45 22                  MS. PASCALE:     Applet is part of the software

10:03:49 23    application which is different from the application.             Applet

10:03:52 24    is a specific piece of code that operates a specific

10:03:55 25    function within the overall application.          But given the
     Case
     Case 1:18-cv-01216-MN
          1:18-cv-00836-RGA Document
                             Document43-2 Filed 01/30/19
                                      24 Filed  05/06/20 Page
                                                         Page 45 of
                                                                 of 15
                                                                    16 PageID
                                                                       PageID #:
                                                                              #: 248
                                                                                 276
                                                                                 4


10:03:59   1   technological nature of the case and the fact that it is

10:04:02   2   related to software primarily, we expect many of the

10:04:06   3   documents in discovery are going to be electronic.            There

10:04:09   4   will be a lot of information in email.          There will be a lot

10:04:11   5   of information in, I assume, power-point or some forms of

10:04:14   6   code.

10:04:15   7                 And the ESI would be helpful to us to determine

10:04:18   8   who we need to depose, who we need to request additional

10:04:21   9   documents of, and direct the course of discovery in general.

10:04:23 10                  THE COURT:    But can't you get that a lot cheaper

10:04:27 11    than doing electronic discovery, like asking who wrote this

10:04:30 12    code?

10:04:30 13                  MR. SEAL:    We potentially could, but that would

10:04:32 14    take a while to go through the initial document discovery

10:04:37 15    that we would receive under defendants' proposal which we

10:04:40 16    don't anticipate would be all that substantial any way

10:04:43 17    because, given our experience in prior cases of this nature,

10:04:48 18    the vast majority of the documents will be in electronic

10:04:52 19    form as opposed to paper documents.

10:04:54 20                  THE COURT:    But whether or not there's

10:04:57 21    infringement here isn't going to be determined by code of

10:05:00 22    some kind; right?

10:05:01 23                  MR. SEAL:    The key infringement question, Your

10:05:03 24    Honor, will be determined by the source code, but there are

10:05:06 25    other aspects to it in terms of whether or not the code has
     Case
     Case 1:18-cv-01216-MN
          1:18-cv-00836-RGA Document
                             Document43-2 Filed 01/30/19
                                      24 Filed  05/06/20 Page
                                                         Page 56 of
                                                                 of 15
                                                                    16 PageID
                                                                       PageID #:
                                                                              #: 249
                                                                                 277
                                                                                 5


10:05:09   1   been activated at one time or another, whether there are

10:05:13   2   different versions, instructions offered on defendants'

10:05:15   3   website for users to operate the code, things of that

10:05:19   4   nature.   Contracts with vendors, including contracts

10:05:22   5   potentially with Apple who provides the platform for the IOS

10:05:26   6   version of the application.

10:05:27   7                  THE COURT:   But the things that you're

10:05:34   8   mentioning seem like the kind of things that you're going to

10:05:37   9   get anyhow; right?     Give me the contracts for the code or

10:05:40 10    the contracts with your suppliers of this, that, or the

10:05:44 11    other thing.

10:05:45 12                   I mean, doing it through searching

10:05:49 13    electronically-stored information, maybe I'm wrong about how

10:05:52 14    these things are done, but the kinds of things you're

10:05:57 15    mentioning don't seem like the kinds of things you need to

10:06:00 16    be searching email for.

10:06:02 17                   MR. SEAL:    In our experience, Your Honor, those

10:06:04 18    are the kind of documents that tend to be located in email.

10:06:07 19    Sometimes only in email.       There are often times where the

10:06:11 20    hard-copy documents are not maintained in companies that are

10:06:14 21    in the business that King.com is in.

10:06:16 22                   So rather than go through a lengthy process of

10:06:19 23    identifying gaps in production and then pursuing ESI at a

10:06:24 24    subsequent stage, we'd prefer to get it all up front.

10:06:29 25                   THE COURT:   All right.     Anything else?
     Case
     Case 1:18-cv-01216-MN
          1:18-cv-00836-RGA Document
                             Document43-2 Filed 01/30/19
                                      24 Filed  05/06/20 Page
                                                         Page 67 of
                                                                 of 15
                                                                    16 PageID
                                                                       PageID #:
                                                                              #: 250
                                                                                 278
                                                                                 6


10:06:31   1                 MR. SEAL:    That's it, Your Honor.

10:06:32   2                 THE COURT:    Mr. Sacksteder.

10:06:33   3                 MR. SACKSTEDER:     Your Honor, I think you're

10:06:34   4   exactly right, that this is a case where the key issue is

10:06:39   5   going to be what our client's product does.           You know,

10:06:44   6   largely in aspects that you can see and sometimes in aspects

10:06:48   7   that are under the hood, but in either event, that's the

10:06:52   8   sort of information that gets provided, as Your Honor

10:06:56   9   mentioned, in source code.       It's the kind of information

10:06:59 10    that shows up in technical specifications and documentation.

10:07:04 11                  We're not saying we shouldn't give up that sort

10:07:05 12    of stuff.   There are, you know, commonly-held electronic

10:07:09 13    documents that, of course, we would be expecting to produce.

10:07:13 14                  All we're asking is that we don't go through the

10:07:15 15    enormous expense of collecting, and reviewing, and producing

10:07:21 16    email documentation that's probably not going to be used in

10:07:24 17    the case at all, unless it's determined that it really is

10:07:27 18    necessary after we've produced everything else.

10:07:30 19                  THE COURT:    Well, so when you say "unless it's

10:07:33 20    determined that it really is necessary" after you've

10:07:35 21    produced everything else, what exactly do you mean by that?

10:07:42 22                  MR. SACKSTEDER:     We expect to produce our core

10:07:45 23    technical documents per the schedule and per the local

10:07:53 24    rules, and we expect to produce documents in response to

10:07:57 25    document requests.     We just don't -- and then once plaintiff
     Case
     Case 1:18-cv-01216-MN
          1:18-cv-00836-RGA Document
                             Document43-2 Filed 01/30/19
                                      24 Filed  05/06/20 Page
                                                         Page 78 of
                                                                 of 15
                                                                    16 PageID
                                                                       PageID #:
                                                                              #: 251
                                                                                 279
                                                                                 7


10:08:04   1   and plaintiff's counsel has those, then they are able to

10:08:07   2   review them.    And the way that we wrote this was that they

10:08:11   3   look at it, say, We think we need something else, and then

10:08:15   4   we meet and confer and discuss what additional information

10:08:20   5   they think they need.       But I don't think they're going to

10:08:24   6   have any additional information that they need.

10:08:27   7                  THE COURT:    So when under this schedule would

10:08:32   8   you imagine under your view of things, the primary

10:08:40   9   documentation, if you will, has been produced and so to

10:08:47 10    speak the clock is running on the parties figuring out

10:08:51 11    whether the plaintiff or, for that matter, I suppose the

10:08:54 12    defendant needs anything else?

10:08:57 13                   MR. SACKSTEDER:    The core technical document

10:09:00 14    production is due under the Scheduling Order March 21st of

10:09:04 15    this year.    You know, the production of other documents

10:09:09 16    depends on what we get asked for, I suppose, but I would

10:09:14 17    think that it would happen sometime, you know -- we would be

10:09:18 18    in a position maybe late summer for plaintiffs to take a

10:09:23 19    look and say whether or not they think they need additional

10:09:27 20    materials.

10:09:29 21                   THE COURT:    Mr. Seal, what's your idea of what

10:09:43 22    the damages are likely to be in this case?

10:09:46 23                   MR. SEAL:    We expect damages would be north of 5

10:09:51 24    million, perhaps considerably more.

10:09:53 25                   THE COURT:    Okay.   Is the defendant or some of
     Case
     Case 1:18-cv-01216-MN
          1:18-cv-00836-RGA Document
                             Document43-2 Filed 01/30/19
                                      24 Filed  05/06/20 Page
                                                         Page 89 of
                                                                 of 15
                                                                    16 PageID
                                                                       PageID #:
                                                                              #: 252
                                                                                 280
                                                                                 8


10:10:01   1   the defendants, because I gather one of them is maybe not a

10:10:04   2   U.S. company, are they publicly held?

10:10:09   3                 MR. SACKSTEDER:     No, Your Honor.      They are

10:10:11   4   publicly held by a publicly-held company, I believe.            They

10:10:15   5   are held by a publicly-held company.

10:10:17   6                 THE COURT:    All right.     And the publicly-held

10:10:19   7   company, is that a foreign company or --

10:10:21   8                 MR. SACKSTEDER:     No.

10:10:21   9                 THE COURT:    -- some other company beyond that?

10:10:24 10                  MR. SACKSTEDER:     It is -- there is -- it's

10:10:28 11    another game company that owns them.          It's not one of the

10:10:31 12    defendants.

10:10:32 13                  THE COURT:    All right.     Is it a secret who that

10:10:34 14    game company is?

10:10:35 15                  MR. SACKSTEDER:       No.   It's Activision.

10:10:36 16                  THE COURT:    Okay.    So I think I have Activision

10:10:38 17    in some other case right now.        They make a zillion dollars;

10:10:43 18    right?

10:10:44 19                  MR. SACKSTEDER:     I can't -- I don't represent

10:10:47 20    Activision, so I can't answer that question.

10:10:50 21                  MR. BLUMENFELD:     It is in the billions, Your

10:10:52 22    Honor.

10:10:52 23                  THE COURT:    Okay.    Right.

10:10:53 24                  MR. BLUMENFELD:     A zillion may be a little high.

10:10:56 25                  THE COURT:    I didn't mean that as literally
    Case
     Case1:18-cv-01216-MN
          1:18-cv-00836-RGADocument 43-2
                             Document 24 Filed
                                         Filed 05/06/20
                                               01/30/19 Page
                                                        Page 10
                                                             9 ofof15
                                                                    16PageID
                                                                       PageID#:#:253
                                                                                  281
                                                                                 9


10:10:57   1   true.

10:10:58   2                 MR. SACKSTEDER:     I had a false advertising case

10:11:01   3   once where that was an issue as to what is a zillion.

10:11:05   4                 THE COURT:    Okay.    Well, when I was looking at

10:11:14   5   this online, I'm looking at the physical copy I have here,

10:11:17   6   and there is a summary of deadlines with a long string of or

10:11:24   7   long page of different dates, and times, and things.             I had

10:11:28   8   thought, and perhaps I had thought incorrectly from looking

10:11:31   9   at this, that regardless of what I did about this proposal,

10:11:36 10    everything else was agreed to.

10:11:38 11                  Am I misunderstanding?

10:11:41 12                  MR. SACKSTEDER:     I think, Your Honor, the same

10:11:42 13    disagreement is the disagreement that's reflected in the

10:11:45 14    schedule.

10:11:47 15                  THE COURT:    So, in other words, what I've got

10:11:49 16    here, what's in the body here is one side's proposal, and

10:11:54 17    what's the other side's proposal is in the addendum, so to

10:11:58 18    speak?

10:11:58 19                  MR. SEAL:    No, Your Honor.      What's in the

10:12:00 20    addendum is the list of dates that are contained in the

10:12:03 21    body.    And where there are disagreements on dates in the

10:12:06 22    addendum, it's related to the ESI provisions.

10:12:12 23                  MR. SACKSTEDER:     All the other --

10:12:13 24                  THE COURT:    Oh, I see.     The rest of this --

10:12:16 25    there's so many different things I hadn't realized.
    Case
    Case 1:18-cv-01216-MN
         1:18-cv-00836-RGA Document
                            Document43-2 Filed 01/30/19
                                     24 Filed  05/06/20 Page
                                                        Page 10
                                                             11 of
                                                                of 15
                                                                   16 PageID
                                                                      PageID #:
                                                                             #: 254
                                                                                 282
                                                                                10


10:12:18   1                 What you're saying is all the things, other than

10:12:20   2   what says plaintiff's proposal, defendants' proposal,

10:12:23   3   they're the only points of disagreement; everything else is

10:12:25   4   actually agreed?

10:12:26   5                 It's just there's so many different things, I

10:12:28   6   thought it was one side's proposal and then the other

10:12:32   7   side's.   But I'm wrong.

10:12:32   8                 MR. SACKSTEDER:     That's correct.

10:12:33   9                 THE COURT:    Okay.   I take it from what I have,

10:12:47 10    there is not a claim of willful infringement in the case?

10:12:49 11                  MR. SACKSTEDER:     There was initially, Your

10:12:51 12    Honor, and Your Honor struck it in a response to our motion

10:12:54 13    to dismiss.

10:12:54 14                  THE COURT:    Okay.   All right.

10:12:58 15                  All right.    So it seems to me, without knowing

10:13:04 16    for sure how much damages we're actually talking about here,

10:13:08 17    but it seems to me that, honestly, plaintiff's proposal

10:13:19 18    seems to be more onerous than is necessary for plaintiff to

10:13:36 19    get what they need to pursue this case.

10:13:44 20                  I'm sorry.    Let me just ask:      So does Groove

10:13:47 21    Digital -- I didn't notice this, one way or another -- do

10:13:50 22    they make some product?

10:13:51 23                  MR. SEAL:    They do not at present, Your Honor,

10:13:53 24    no.

10:13:53 25                  THE COURT:    Okay.   So basically most of the
    Case
    Case 1:18-cv-01216-MN
         1:18-cv-00836-RGA Document
                            Document43-2 Filed 01/30/19
                                     24 Filed  05/06/20 Page
                                                        Page 11
                                                             12 of
                                                                of 15
                                                                   16 PageID
                                                                      PageID #:
                                                                             #: 255
                                                                                 283
                                                                                11


10:13:56   1   discovery is going to be of the defendant and not the

10:13:59   2   defendant taking discovery of the plaintiff?

10:14:00   3                MR. SEAL:     That's true.

10:14:01   4                THE COURT:     All right.    Well, so I think that

10:14:06   5   plaintiff's proposal exceeds probably what is necessary, but

10:14:17   6   I also think -- hold on a minute.

10:14:55   7                So Mr. Sacksteder, plaintiff's proposal seems to

10:14:59   8   have two parts, B and C.      The B part that says, If you use

10:15:05   9   search terms to locate potentially response to the ESI, it

10:15:10 10    shall disclose the search terms to the requesting party on

10:15:12 11    or about August 23rd.     Is it the possibility that you will

10:15:22 12    use some search terms to locate something?

10:15:25 13                 MR. SACKSTEDER:      I think that that is part of

10:15:29 14    what is in the schedule as a date to be determined, if

10:15:33 15    necessary, for us.     I suppose it's possible.

10:15:37 16                 I think it's more likely and more efficient to

10:15:40 17    go to the people who know.       You know, these are the kinds of

10:15:43 18    things that are typically kept on what's called a wiki at a

10:15:47 19    company or some sort of shared electronic repository that

10:15:51 20    says, Okay, whatever this feature is -- and we still don't

10:15:54 21    know what the accused feature is -- but whatever this

10:15:56 22    feature is, you know, where are the documents kept?            And

10:16:00 23    then we go, and we find the documents that describe them.

10:16:03 24    Typically the requirements for putting them into the

10:16:07 25    product, and the development requirements for implementing
    Case
    Case 1:18-cv-01216-MN
         1:18-cv-00836-RGA Document
                            Document43-2 Filed 01/30/19
                                     24 Filed  05/06/20 Page
                                                        Page 12
                                                             13 of
                                                                of 15
                                                                   16 PageID
                                                                      PageID #:
                                                                             #: 256
                                                                                 284
                                                                                12


10:16:11   1   what needed to be done.      And it's a little more efficient to

10:16:16   2   do that then to just do search terms.

10:16:19   3                THE COURT:     Okay.    So what you're saying, I

10:16:20   4   think, is that you're not really anticipating right now that

10:16:26   5   plaintiff's proposal, if I adopted it, that paragraph B

10:16:31   6   really would impact you because you're expecting that since

10:16:39   7   that's an if the producing party elects, you're expecting

10:16:42   8   that you probably are not going to elect?

10:16:45   9                MR. SACKSTEDER:      That's my sense right now.        If

10:16:46 10    we can't find documents doing it the old-fashioned way, we

10:16:50 11    might have to do electronic search terms.          But I think it

10:16:55 12    makes more sense to start with speaking to a few persons and

10:17:01 13    finding out where the materials are kept.

10:17:02 14                 THE COURT:     So here's what I was thinking:        The

10:17:05 15    only thing that concerns me about the defense proposal here

10:17:10 16    is the possibility of delay.        So I think that it actually

10:17:27 17    would be useful to put in paragraph B, recognizing the

10:17:33 18    answer may be, sorry, didn't do any, but at least it gives a

10:17:40 19    date for that to be done by.

10:17:43 20                 And maybe then defendants' proposal could be --

10:17:53 21    maybe it needs to have some slight wording change, but then

10:17:56 22    to go with that.    Basically sometime after August 23rd would

10:18:02 23    be when you would figure out whether or sometime -- yeah,

10:18:07 24    starting no later than August 23rd would be when you figure

10:18:11 25    out whether or not there's other things that need to be
    Case
    Case 1:18-cv-01216-MN
         1:18-cv-00836-RGA Document
                            Document43-2 Filed 01/30/19
                                     24 Filed  05/06/20 Page
                                                        Page 13
                                                             14 of
                                                                of 15
                                                                   16 PageID
                                                                      PageID #:
                                                                             #: 257
                                                                                 285
                                                                                13


10:18:14   1   searched for.

10:18:16   2                And hopefully you can resolve that

10:18:26   3   cooperatively.    But if not, you can come see me.

10:18:28   4                Okay?

10:18:29   5                MR. SEAL:     Okay, Your Honor.

10:18:31   6                MR. SACKSTEDER:      Understood, Your Honor.       One

10:18:33   7   question about Roman Number II of C on the following page

10:18:37   8   talks about searching emails and other ESI which, you know,

10:18:41   9   the emails part is inconsistent with our proposal below.

10:18:46 10                 And I just wanted to make it clear that that

10:18:49 11    particular part wasn't part of what we were agreeing to; is

10:18:54 12    that correct?

10:18:55 13                 THE COURT:     I think basically I would be

10:19:01 14    crossing out paragraph C.

10:19:04 15                 MR. SACKSTEDER:      Okay.

10:19:04 16                 THE COURT:     And so basically if you do something

10:19:11 17    that implicates paragraph B, then you shall disclose that to

10:19:15 18    the plaintiff on or before August 23rd.         Okay?

10:19:20 19                 MR. SACKSTEDER:      Okay.   Understood.     Thank you.

10:19:21 20                 THE COURT:     All right.    So I have proposed dates

10:19:23 21    here for claim construction.       The hearing on claim

10:19:36 22    construction, paragraph 9, April 9th of 2020 at 9:00 a.m.

10:19:47 23    In paragraph 13, the pretrial conference, August 20th of

10:19:54 24    2021 at 9:00 a.m.     And paragraph 16, the trial,

10:20:05 25    September 13th of 2021.
    Case
    Case 1:18-cv-01216-MN
         1:18-cv-00836-RGA Document
                            Document43-2 Filed 01/30/19
                                     24 Filed  05/06/20 Page
                                                        Page 14
                                                             15 of
                                                                of 15
                                                                   16 PageID
                                                                      PageID #:
                                                                             #: 258
                                                                                 286
                                                                                14


10:20:14   1                  I haven't actually checked my calendar for

10:20:20   2   religious holidays during that time period.          I'm not sure

10:20:24   3   they would actually be on my calendar.

10:20:26   4                  So there's a Jewish holiday on September 15th.

10:20:44   5   Is that likely to be an issue?

10:20:47   6                  MR. SACKSTEDER:    Not from my trial team as it's

10:20:50   7   currently composed.     I don't know about witnesses for my

10:20:53   8   client.

10:20:53   9                  MR. SEAL:    No issues as far as plaintiff is

10:20:55 10    concerned, Your Honor.

10:20:56 11                   THE COURT:   Okay.   Well, obviously, I don't make

10:21:00 12    anybody do things on religious holidays.           If it turns out to

10:21:06 13    be a problem, or you think about it, just don't wait until

10:21:11 14    August of 2021 to tell me about it.        Okay?

10:21:14 15                   All right.   So anything else you want to discuss

10:21:19 16    while you're here?

10:21:21 17                   MR. SACKSTEDER:    Nothing from -- I guess I'm

10:21:24 18    going first.    Go ahead.

10:21:25 19                   MR. SEAL:    Nothing from plaintiff.

10:21:25 20                   THE COURT:   Well, Mr. Seal was shaking his head

10:21:27 21    no.

10:21:28 22                   MR. SACKSTEDER:    Okay.   I must have felt that.

10:21:30 23                   Nothing from defendants.      We do intend to file

10:21:34 24    an IPR --

10:21:35 25                   THE COURT:   Okay.
    Case
    Case 1:18-cv-01216-MN
         1:18-cv-00836-RGA Document
                            Document43-2 Filed 01/30/19
                                     24 Filed  05/06/20 Page
                                                        Page 15
                                                             16 of
                                                                of 15
                                                                   16 PageID
                                                                      PageID #:
                                                                             #: 259
                                                                                 287
                                                                                15


10:21:35    1                  MR. SACKSTEDER:    -- in the fairly new future,

10:21:37    2   and we'll bring that to the Court's attention when and if

10:21:40    3   appropriate.

10:21:41    4                  THE COURT:    Okay.   Yeah.   Generally speaking,

10:21:46    5   unless it's actually instituted, I'm unlikely to be doing

10:21:52    6   anything.

10:21:53    7                  MR. SACKSTEDER:    That's my understanding.

10:21:54    8                  THE COURT:    Okay.   All right.

10:21:55    9                  Well, thank you very much.      Oh, you know what, I

10:21:59 10     did sign this, but it's occurring to me since I've asked you

10:22:02 11     to -- can I actually ask that you just resubmit it, and then

10:22:08 12     I will sign it then?

10:22:10 13                    MS. PASCALE:    We can do that, Your Honor.

10:22:12 14                    (Everyone said, Thank you, Your Honor.)

10:22:13 15                    (Scheduling conference was concluded at 10:22

           16   a.m.)

           17                  I hereby certify that the foregoing is a true

           18   and accurate transcript from my stenographic notes in the

           19   proceeding.

           20                               /s/ Heather M. Triozzi
                                            Official Merit Reporter
           21                               U.S. District Court

           22

           23

           24

           25
